DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant Art:
	D1: Otani (US 20170269428)
	D2: Kim (US 20170045738)
	D3: Boyd (CN 1269892)

With regard to claim 1, D1 teaches a head-up display device, in at least figure 2, mounted on a moving object ([0002]; car) for projecting an image onto a projection member (102) to display the image as a virtual image visually recognizable by an occupant (D), the head-up display device comprising: a projection unit (200) configured to project a display light ([0007]; image light; Fig. 2; B) of the image as a linear polarized light ([0032]; linearly polarized light); and a light guide unit (300) configured to provide an optical path through which to guide the display light (B) to the projection member (102), wherein the light guide unit includes: a first phase shifter (302) that is disposed on the optical path to convert the display light (B) as the linear polarized light from the projection unit into a circularly polarized light ([0045]; circular polarized light) and that includes a reflection surface (303), which is provided to be directed to the projection member (102) and to be capable of reflecting a light from the projection member side to the projection member side; a second phase shifter (302 second pass) that is disposed on the projection member side of the first phase shifter (302 first pass) on the optical path and is configured to give a phase difference of a ¼ ([0033]; 302 is a quarter wave plate) wavelength to the display light (B) converted into the circularly polarized light by the first phase shifter (302 first pass) to convert the display light into a linear polarized light; and a linear polarizer (301) that is disposed on the projection member (102) side of the second phase shifter (302 second pass) on the optical path to guide a light whose polarization direction is along a light guide axis and to shield a light whose polarization direction is along a light shield axis perpendicular ([0033]; perpendicular polarized light components) to the light guide axis, wherein the linear polarizer (301) is provided to arrange the light guide axis along a polarization direction of the display light converted into the linear polarized light by the second phase shifter (302 second pass) to guide the display light toward the projection member, wherein: the light guide unit further includes a reflecting mirror (303) configured to guide the display light by its reflection on a reflection light guide surface (301); 
D1 fails to expressly disclose the second phase shifter is a ⅛ wavelength plate disposed to be stacked on the reflecting mirror via the reflection light guide surface.
In a related endeavors, D2 and D3 fail to teach an illuminator and projector, including bot a ¼ and a 1/8th wave plate.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 03/22/2022, the above subject matter has been found to be in a state of allowance.
With regard to claims 2 and 3, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 4, D1 teaches a head-up display device, in at least figure 2, mounted on a moving object ([0002]; car) for projecting an image onto a projection member (102) to display the image as a virtual image visually recognizable by an occupant (D), the head-up display device comprising: a projection unit (200) configured to project a display light (B) of the image as a linear polarized light ([0032]; linearly polarized light); and a light guide unit (300) configured to provide an optical path through which to guide the display light to the projection member (102), wherein the light guide unit includes: a first phase shifter (302 first pass) that is disposed on the optical path to convert the display light (B) as the linear polarized light from the projection unit into a circularly polarized light ([0045]; circular polarized light) and that includes a reflection surface (303), which is provided to be directed to the projection member (102) and to be capable of reflecting a light from the projection member side to the projection member side; a second phase shifter (302 second pass) that is disposed on the projection member side of the first phase shifter (302 first pass) on the optical path and is configured to give a phase difference of a ¼ wavelength ([0033]; quarter wave plate) to the display light (B) converted into the circularly polarized light by the first phase shifter (302) to convert the display light into a linear polarized light; and a linear polarizer (301) that is disposed on the projection member (102) side of the second phase shifter (302) on the optical path to guide a light whose polarization direction is along a light guide axis and to shield a light whose polarization direction is along a light shield axis perpendicular ([0033]; perpendicular) to the light guide axis, wherein the linear polarizer (301) is provided to arrange the light guide axis along a polarization direction of the display light (B) converted into the linear polarized light by the second phase shifter (302) to guide the display light (B) toward the projection member (102), wherein: the light guide unit (200) further includes a multilayer film reflecting mirror (301) configured to guide the display light (B) by its reflection on an optical multilayer film on the optical path; and the second phase shifter (302) is a ¼ wavelength plate provided to be capable of transmitting the display light (B) and is disposed between the first phase shifter (302) and the multilayer film reflecting mirror (301).
D1 fails to expressly disclose the second phase shifter is a ⅛ wavelength plate disposed to be stacked on the reflecting mirror via the reflection light guide surface.
In a related endeavors, D2 and D3 fail to teach an illuminator and projector, including bot a ¼ and a 1/8th wave plate.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 03/22/2022, the above subject matter has been found to be in a state of allowance.
With regard to claims 5 and 6, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 7, D1 teaches a head-up display device, in at least (fig. 2); mounted on a moving object ([0002]; Car) for projecting an image onto a projection member (102) to display the image as a virtual image visually recognizable by an occupant (D), the head-up display device comprising: a light source (200) configured to project a display light (B) of the image as a linear polarized light ([0032]; linearly polarized light); and a light guide unit (300) configured to provide an optical path through which to guide the display light to the projection member (102), wherein the light guide unit includes: a ¼ wavelength plate (302) that is disposed on the optical path to convert the display light as the linear polarized light from the light source into a circularly polarized light ([0045]; circular) and that includes a reflection surface (303), which is provided to be directed to the projection member (102) and to be capable of reflecting a light from the projection member side to the projection member side; and is configured to give a phase difference of a ¼ wavelength ([0033]; quarter wave plate) to the display light converted into the circularly polarized light ([0045]; circular) by the ¼ wavelength plate to convert the display light into a linear polarized light; and a linear polarizer (301) that is disposed on the projection member (102) side of the ¼ wavelength plate (302) on the optical path to guide a light whose polarization direction is along a light guide axis and to shield a light whose polarization direction is along a light shield axis perpendicular ([0033]; perpendicular) to the light guide axis, wherein the linear polarizer is provided to arrange the light guide axis along a polarization direction of the display light (B) converted into the linear polarized light by the ⅛ wavelength plate to guide the display light toward the projection member (102).
D1 fails to expressly disclose the second phase shifter is a ⅛ wavelength plate disposed to be stacked on the reflecting mirror via the reflection light guide surface.
In a related endeavors, D2 and D3 fail to teach an illuminator and projector, including bot a ¼ and a 1/8th wave plate.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 03/22/2022, the above subject matter has been found to be in a state of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872